DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe et al (US PGpub 2014/0273179) in view of Qin et al (USPGpub 2016/0281126). 
Regarding claim 1, Sharpe et al teaches a microfluidic device (referred to as a high throughput microfluidic system and device for sorting sperm in [0038]) suitable for accommodating, isolating, treating and/or processing cells, the device comprising: 
an inlet chamber (referred to as a sample inlet 348 in [0090] and shown in Figure 9A) connected to a feeding channel (referred to as flow channel 318 in [0091] and shown in Figure 9A) a in such a way that passage of cells is allowed from the opening of the inlet chamber (sample inlet 348) to the feeding channel, the feeding channel (flow channel 318) being arranged in an essentially horizontal direction (see Figure 9A), 
wherein the inlet chamber (sample inlet 348) is suitable for receiving a volume of a liquid sample comprising at least one cell (it is noted that sample inlet 348 can receive a volume of a liquid sample through the circular opening at the end thereof), 
wherein the inlet chamber (sample inlet 348) has an opening at its upward facing end which has a circular cross-section (see Figure 9A), 
wherein the microfluidic device further comprises a chute structure (which corresponds to fluid focusing region 330) which defines a flow path for guiding the cells from the inlet chamber (sample inlet 348) into the at least one feeding channel (which corresponds to an inspection region 326 shown in Figure 9A), 
wherein the chute structure is 

(b) wherein the chute structure is arranged in the transition section between the inlet chamber (sample inlet 348) and at least one feeding channel, and is defined by a gradual or stepwise tapering of the cross section of the feeding channel (see Figure 9A, it is noted that the width W of the upstream of flow channel 318 is greater than the downstream width W” of flow channel 318).
Sharp does not explicitly teach a microfluidic device further comprises at least one trapping structure for capturing a single cell, 
wherein the microfluidic device further comprises at least one outlet channel in fluid connection with the at least one trapping structure and 
wherein the axis of said trapping structure extends essentially perpendicularly from the longitudinal axis of the feeding channel.
In the analogous art of providing a microfluidic apparatus for capturing (trapping) cells, Qin teaches a microfluidic device (referred to as microfluidic system in [0011]) further comprises at least one trapping structure 230 for capturing a single cell (see [0055] which recites “FIG. 1C shows, in greater detail, a portion of the microfluidic chamber 125a, as representative of other microfluidic chambers. A plurality (such as 520) of single-cell trapping structures (or “traps”) 230 may be disposed in the microfluidic chamber, so as to capture single cells from the flow of medium through the chamber”), 

wherein the axis of said trapping structure 230 extends essentially perpendicularly from the longitudinal axis of a feeding channel/ microfluidic chamber (see Figure 1D and [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the single cell trapping structure of Qi into the microfluidic device of Sharpe for the benefit of capturing single cells from the flow of medium through a chamber (see [0055] of Qin). 
Regarding claim 2, the combination of Sharpe and Qin teaches the microfluidic device according to claim 1, 
wherein the sloped surface has a convex curvature suitable for focusing and/or directing the flow path towards the inlet of the at least one feeding channel (see Figure 18A and [0114] of Sharpe which recites that “[t]he interior surface of the orienting chamber may transition over 5000 microns to a generally elliptical, or even a "D" shaped channel having a height of 50 microns and a width of 200 microns”).
Regarding claim 4, the combination of Sharpe and Qin teaches the microfluidic device according to claim 1, 
wherein the horizontal feeding channel (flow channel 318) has a polygonal cross section (see Figure 9A of Sharpe). 

wherein the chute structure is arranged in the transition section between the inlet chamber (sample inlet 348 of Sharpe) and at least one feeding channel. 
Sharpe does not explicitly teach that, in the transition section, the horizontal feeding channel (flow channel 318) has an initial height of between > 50 μm and < 200 μm, which height gradually or stepwise tapers to between > 8 μm and < 50 μm.
While the combination of Sharpe and Qin does not explicitly disclose the specific initial and tapered heights of a horizontal feeding channel, it would have been obvious to one of ordinary skill in the art at the time of the invention to change said heights, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (See In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  It is well known in the art that the smaller heights in a microfluidic device the higher the selectivity of smaller particles and that many design parameters are taken into consideration when determining the height of a channel. 

wherein the microfluidic structure is produced by (a) injection molding of a polymer (see [0099] of Sharpe) and 
subsequently sealing the channels by bonding a polymer film to the molded structure (see [0068] of Sharpe).
Regarding claim 10, Sharpe teaches the use of a microfluidic device according to claim 8 for accommodating, isolating, treating and/or processing of cells (see [0008]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe and Qin as applied to claim 1 above, and further in view of Cooney (US 9,493,815).
Regarding claim 3, the combination of Sharpe and Qin teaches the microfluidic device according to claim 1, 
wherein the chute structure is arranged in the transition section between the inlet chamber (sample inlet 348) and at least one feeding channel (see Figure 9A of Sharpe). 
The combination of Sharpe and Qin does not explicitly teach a microfluidic wherein a chute structure further comprises a gradual or stepwise slope in a feeding channel's lower surface.
In the analogous art of providing microfluidic devices for biological sample detection, Cooney teaches an expansion section of a channel having a reversed funnel shape from the first end to the second end, wherein the cross-sectional area of the channel increase continuously in a stepwise manner from the first end of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stepwise slope of the funnel shaped channel of Cooney into the microfluidic device of Sharpe for the benefit of facilitating the removal of air bubbles (see col 10 line 65- col 11 line 26 of Cooney). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe and Qin as applied to claim 5 above, and further in view of Greene et al (“Electrokinetic Properties of Lubricin Antiadhesive Coatings in Microfluidic Systems”).
Regarding claim 6, the combination of Sharpe and Qin teaches the microfluidic device according to claim 5.
The combination of Sharpe and Qin does not explicitly teach a microfluidic device wherein at least stretches of an inlet chamber and the feeding channel comprise an anti-adhesive coating.
In the analogous art of providing anti-adhesive coatings in microfluidic systems, Greene teaches that Lubricin (LUB) coatings exhibit the functionality of being an excellent antiadhesive for the prevention of protein fouling (see conclusions of Greene which recite that (“LUB coatings can be utilized effectively in a microfluidic system to prevent unwanted adsorption of proteins to the device surfaces while simultaneously permitting the migration and fluid flow within the device to be controlled electrokinetically). 
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe, Qin and Greene as applied to claim 6 above, and further in view of Dangers (USPGpub 2015/0377874).
Regarding claim 7, the combination of Sharpe, Qin and Greene teaches the microfluidic device according to claim 6. 
The combination of Sharpe, Qin and Greene does not explicitly teach a microfluidic device wherein the diameter of the inlet chamber (sample inlet 348) is between < 4 mm, preferably < 3 mm, more preferably < 2 mm and most preferably < 1 mm. 
In the analogous art of providing a point of care assay detection system, Dangers teaches an optimized sample chamber with an input of a sample fluid of 80-120 μl, wherein the inlet diameter is 0.15 mm to 0.45, the outlet diameter is 1 mm to 1.5 mm  (see [0054]).
It would have been obvious to incorporate the diameter of the inlet chamber for the benefit of accommodating an input of sample fluid (see [0054]).
While the combination of Sharpe, Qin and Greene does not explicitly disclose the upper limit of the diameter of an inlet chamber, it would have been obvious to one of ordinary skill in the art at the time of the invention to change said upper In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  It is well known in the art that the bigger the diameter of an inlet channel in a microfluidic device the higher the larger the volume of sample that may be contained therein and that many design parameters are taken into consideration when determining the diameter of an inlet channel. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe, Qin, Dangers and Greene as applied to claim 7 above, and further in view of Taylor et al (US PGPub 2016/0175835).
Regarding claim 8, the combination of Sharpe, Qin, Dangers and Greene teaches the microfluidic device according claim 7. 
The combination of Sharpe, Qin, Dangers and Greene does not explicitly teach a microfluidic device which device further comprises 
at least one inlet structure and/or channel for accommodating and/or directing a buffer liquid and/or
at least one valve for directing the flow of liquid within the microfluidic structure. 

	Additionally, Taylor teaches pneumatically controlled valves for preventing downstream movement of sample through the fluidic portion until necessary steps have been performed and for preventing unwanted reverse movement of sample upstream (see [100] of Taylor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve of Taylor into the microfluidic device of the previous combination for the benefit of preventing downstream movement of sample through the fluidic portion until necessary steps have been performed and for preventing unwanted reverse movement of sample upstream (see [0100] of Taylor). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797